 NEW MADRIDMANUFACTURING COMPANY117NEW MADRID MANUFACTURINGCOMPANY,A CORPORA-TION,AND HAROLD JONES, ANINDIVIDUAL,d/b/aJONES MANUFACTURING COMPANYandINTERNATIONALLADIES'GARMENT WORKERS UNION,A.F.L. Case No.14-CA-698. April 15, 1953DECISION AND ORDEROn September 4, 1952, Trial Examiner Louis Plost issuedhis Intermediate Report in the above-entitled proceedingfinding that the Respondent, New Madrid Manufacturing Com-pany, herein called the Company, had engaged in and was en-gagingin certain unfair labor practices and recommending thatitcease and desist therefrom and take certain affirmative ac-tion, as set forth in the copy of the Intermediate Report attachedhereto. He also found that the Company had not engaged in otherunfair labor practices alleged in the complaint and recommendeddismissal of those allegations. Thereafter, the Company filedexceptions to the Intermediate Report and a brief, and the GeneralCounsel filed exceptions, a brief, and a memorandum. The Unionand Respondent Harold Jones, an individual, d/b/a Jones Manu-facturing Company, herein called Jones, filed no exceptions-'The Board'has reviewed the rulingsmade by the TrialExaminer at the hearing, and finds that no prejudicial errorwas committed.' The rulings are hereby affirmed .4 TheBoard has considered the Intermediate Report,the exceptions,the briefs and memorandum,and the entire record in the case,and hereby adopts the Trial Examiner's findings,conclusions,and recommendations,with the following additions and modifica -ti ons .iThe Company's request for oral argument is denied because in our opinion the record,exceptions, brief,and memorandum adequately present the issues and positions of the parties.2Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated its powersin connection with this case to a three-member panel [Members Houston,Murdock, andStyles].3The Company argues that the Trial Examiner demonstrated bias and prejudice in failingto credit witnesses Jerome Morrison,secretary-treasurer oftheCompany,and Harold Jones,and in expressing an opinion that Jones was protected by the Thirteenth Amendment fromfulfilling his obligations under the terms of his contract with the Company.While the Boarddisavows and regards as irrelevant such comments of the Trial Examiner,a careful analysisof the record and the Intermediate Report reveals no bias or prejudice on the part of the TrialExaminer.It is the Board's established principle that a Trial Examiner's credibility findingsare entitled to great weight,because in resolving conflicting testimony he is in a position toobserve the demeanor of the witnesses.Wood Manufacturing Company,95 NLRB 633.However, we note and correct the following minor misstatements or inadvertent errors inthe Intermediate Report,none of which affects the Trial Examiner's ultimate conclusions orour concurrence therein: (1) Jerome Morrison did not"change his testimony"when he ex-plained that he did not have his first talks with Portageville businessmen in Portageville butdid speak to them outside of Portageville when they came from Portageville to visit him. (2)The Trial Examiner erroneously understood Morrison to have testified that the decision toclose the plant in November 1951 was based on an audit made in the following year by theCompany's accountant.It is clear from the record that Morrison testified that reliance wasplaced on an earlier audit madeby hisbrother.4The Respondents request the dismissal of the complaint on the ground that the GeneralCounsel failed to support the allegations therein.For reasons set forth below,the motions arehereby denied.104 NLRB No. 8.283230 0-54-9 1 18DECISIONSOF NATIONAL LABOR RELATIONS BOARD1.We do not decide, as did the Trial Examiner, that thesales contract between Jones and the Company whereby thelatter sold its Malden plant machinery to the former for useinPortageville is not "a real contract" and of no bindingeffect upon Jones. The Boardassumesthe validity of thecontract. It is clear, however, from the facts detailed in theIntermediate Report that the Company by the terms of theagreement retained substantial control over Jones' operationsatPortageville.We conclude that Jones' status is that of acoemployer and partial successor to the Company's Maldenplant business. The Trial Examiner found, and we agree, thatJones had knowledge of his predecessor's unremedied unfairlabor practices at the time heagreedtotake over the business.We therefore find that both the Company and Jones are Respond-ents in this case and both are jointly and severally liable forthe unfair labor practices found herein.'2. In view of the foregoing and the fact that the Malden plantwas operated as a branch of the Company which, during theperiod from March 25, 1951, to- March 25, 1952, received inmanufacturing fees more than $ 25.,000 for goods shipped topoints outside the State of Missouri, we find that the Respond-ents are engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to assertjurisdiction in this case.63.We agree with the Trial Examiner that the Companyindependently violated Section 8 (a) (1) by the following conduct:(1) Harold Jones' threats to Rachel House at the "food lockerplant"before its operations ceased on June 23,1951,to NoraSkaggs at the "air base plant" toward the end of July 1951,and to Dollie King at her home on October 30, 1951, that theplantwould be closed and moved away if the Union won theelection; (2) the statement of Supervisor Ruth McCarver toTylene Butler when the "air base plant" was opened on July10, 1951, that Eris Stricklin was fired because she was so strongfor the Union; (3) Jones' unlawful interrogation of MildredCanady, Geraldine Corder, and Betty Jo Younger after theopening of the "air base plant" concerning their union activityand those of other employees; (4) Jones' inquiries aboutNovember 1951 into the union membership of applicants foremployment at Portageville; (5) Jones' statement to Betty JoYounger at her home on October 30, 1951, that the cutters atthe plant in New Madrid would not cut for a union shop; and(6) Jerome Morrison's statementsin his Halloween party speechof October 29, 1951,thatif the Unionwon the election, Morrisonwould be requested to lay off employees who became delinquentin their dues,T and there would be no more work at the Malden'Joseph E.Cote,d/b/a J.E. Cote,and Brook Farm Foods,Inc., and Edouard Cote, 101NLRB1486;Somerset Classics,Inc.,and Modern Mfg. Co.,Inc.. 90 NLRB1676,enforced193 F.2d 613(C.A. 2); The L.B. Hosiery Co., Incorporated and Lee Maisel, doing businessas Myerstown Hosiery Mills,88 NLRB 1000,enforced187 F. 2d 335(C.A. 3).6Irving Lambert,Murray S. Lambert, and Seymour Lambert, d/b/a Sue-Ann ManufacturingCompany, 98 NLRB 848;Stanislaus Implement and Hardware Company,Limited,91 NLRB 618.7Standard Coil Products,Inc., 99 NLRB 899. NEW MADRIDMANUFACTURING COMPANY119plant_because the cutters at the New Madrid plant would notcut for a union shop. Contrary to the Company's contention,the coercive effect of Morrison's speech was not dissipatedby affording the union representative an opportunity to speakto the employees at the Halloween party or byMorrison'sassuranceto the employees that he was not making anythreats. "4.The Trial Examiner found that the Company did not dis-criminatorily refuse to recall Eris Stricklin and Lena Livingstonon July 10, 1951, at the time its operations were transferredfrom the "food locker plant" to the "air base plant" at theMalden,Missouri, location. Although he concluded that thereasons advanced by the Company in failing to recall theseemployees were unimpressive, the Trial Examiner neverthe-less found that the failure of the General Counsel to call thetwo employees, who were apparently present in the hearingroom, as witnessesleft "this unimpressive testimony" vir-tually unchallenged on the record. We find, however, contraryto the Trial Examiner, that there is sufficient evidence, setforthbelow, to warrant the conclusion that Stricklin andLivingston were discriminatorily denied employment by theRespondent. While the testimony of these availablewitnesseswould, of course, be most useful, the fact that they did nottestifyisnotin itself sufficient grounds for dismissing theseallegations of the complaint.The record shows that the Company, at least a month beforetheMalden operations were moved to the "air base plant,"was convinced that both Stricklin and Livingstonwere strongunion adherents. At about that time, according to the credibletestimony of employee Mildred Canady, Jones told her thatStricklin and Livingston were "really strong", for the Union.Geraldine Corder', another employee credited by the TrialExaminer, also testified to a conversation with Jones in whichhe stated that Livingston was too slow and too much for theUnion. Moreover, employee Nora Skaggs credibly testifiedthatJones told her "Ens Stricklin is a good worker but she isinterestedin the Union too much." Skaggs further testifiedthat Jones later sa.ia that if employee Lura McMunn "doesn'ttake to doing better work and not be interested in the Union somuch she is going to get what Stricklin got." The conversationbetween employee Tylene Butler and Supervisor Ruth McCarver,set forth in the Intermediate Report, reveals that McCarverOSomerset Classics,Ind.and Modern Mfg. Co., Inc., supra. Cf. Bonwit Teller, Inc., 96NLRB 608.The Trial Examiner made no finding concerning the General Counsel's allegation in thecomplaint that the Company violated Section 8 (a) (1) of the Act by the payment of vacationchecks2 monthsin advance of the scheduled date on the eve of the election.As no exceptionwas filed to the Trial Examiner's failure to make such a finding, we shall not pass upon thisissue.The General Counsel contends that the Trial Examiner erred in rejecting his offer of proofto the effectthat LettyJones, the mother of Harold Jones,was a supervisor at Malden and inthat capacity made certain unlawful antiunion statements.As we have already found violationsof Section 8 (a) (1) by Jerome Morrison and Harold Jones, we do not deem it necessary todecide whether there were additional violations of the Act by Letty Jones. 1 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoldButler that Stricklin,the employee replaced by Butler,"got fired on account she is so strong for the union."The record further shows that both Stricklin and Livingstonwere competent employees.Although the Company contends thatStricklin was not recalled because she did not properly tie hercompleted bundles of skirts for the next assembly operator,the latter employee,Vernice Russell, testified that Stricklin'sbundles were properly arranged.On cross-examination Jonesconceded that Russell was in abetter position than he to observeStricklin'swork in this connection.Both Jones and Morrisonadmitted thattheyotherwise regarded Stricklin as "a veryefficient"and "a very good operator."With regard toLivingston,there is no contention by the Company that thequality of her work was unsatisfactory.The Company,however,contends that she was not recalled because her pieceworkproduction was below average.Contrary to the Company's con-tention,the record reveals that a number of other employees,who were not disciplined by the Company,frequently failed toachieve production goals.Thus, the record discloses thatduring a 24-week period in the first half of 1951,which pre-ceded the termination of the operations at the "food lockerplant,"6 other employees were each given"make-up,"i.e.,the difference between their piecework earnings and the mini-mum wage required by law,from 10 to 14 weeks.9 WhileLivingston was on makeup for 19 weeks of this period, hertotal amount of makeup,$55.14,was exceeded during theseweeks by the totals of other employees,such as Losh,$93.25,Oxley, $73.79, and Cartwright,$67.21.There is no evidencein the record that any employee other than Stricklin andLivingston had ever been discharged or disciplined for thereasons advanced by the Company with regard to these em-ployees.On the basis of the foregoing and the entire record in thiscase, including the Company's failure to advance valid reasonsfor not recalling Stricklin and Livingston, and the Company'sdemonstrated hostility toward the Union, we find that theseemployees were discriminatorily denied employment in viola-tion of Section 8 (a) (3) and (1) of the Act. We shall thereforeorder them reinstated with back pay. However,in accordancewith our usual practice where a Trial Examiner dismisses an8(a) (3) allegation,in computing back pay and net earnings, theperiod between the Intermediate Report and the Decision andOrder shall be excluded.to5.The Trial Examiner found,and we agree,that the Com-pany on November 12, 1951, violated Section 8 (a) (5) of theAct by refusing to bargain with the Unionwhichhad been cer-tified 4 days earlier."As indicated in the Intermediate Report,the Company in its letter replying to the Union's recognitionrequest "presume[ d]11 thata bargaining conference would be9Genevieve Cartwright,Emma Louise Losh,and Edna Alexander(14 weeks),MildredCanady (13 weeks),and Loreda Oxley and Flora Harvell(10 weeks).lORub-R-Engraving Co., 89 NLRB 475.11We also find that the refusal to bargain was in violation of Section 8 (a) (1) of the Act. NEW MADRID MANUFACTURING COMPANY121"useless" in view of the absence of any intention of resumingoperations at the Malden "air base plant" which had beenclosed for more than a month. The letter concluded with thestatement that "at any rate" a meeting could not be held on thedate specified by the Union because of conflicting engagements.Although, as detailed in the Intermediate Report, the Com-pany was already planning to move its plant from Malden toPortageville, Missouri, under the aegis of Jones, the Companydisregarded the Union's right to be notified of any change intheworking conditions of the employees it represented byfailing to reveal its plan to the Union. The Union was thus un-lawfully deprived of an opportunity to bargain with the Companyabout the possible transfer of employees to the plant inPortageville. That. the Company did not intend to deal with theUnion is clear from the fact that the Company had already em-barked on and continued its campaign of unfair labor practiceswhich included interrogation of its employees concerning theirunionmembership and activity and culminated, as indicatedbelow, in the lockout of its employees. Under these circum-stances, we agree with the Trial Examiner's conclusion that itwould have been futile for the Union to make further attemptsto arrange a bargaining conference."6.We also agree with the Trial Examiner that the Companylaid off its Malden plant employees in October 1951, closedtheMalden plant, and under its sales contract with Jones,moved the plant's facilities to Portageville as a means ofcombating the Union. Accordingly, we find that the Maldenplant employees were thereby discriminatorily discharged inviolation of Section 8 (a) (3) and (1) of the Act.7.The complaint in section (f) of paragraph 18 charged theCompany with violating Section 8 (a) (1) of the Act by engagingin surveillance of union activity. The record shows no evidenceof such activities within the period of limitation specified inSection 10 (b) of the Act and the Trial Examiner made no find-ingsin regard thereto. We find, therefore, that the Companydid not in this manner violate the Act as alleged in the com-plaint, and we will therefore dismiss the pertinent part of thecomplaint.THE REMEDYWe agree with the Trial Examiner that the status quo existingbefore the commission of the unfair labor practices should berestored by requiring the Respondents to resume operations atthe Malden, Missouri, plant, or by providing employment at thePortageville,Missouri, plant. We shall therefore order theRespondents to offer the employees named in the Appendixattached hereto13 reinstatement to their former or substantially12C & D Coal Company, 93 NLRB 799;Somerset Classics, Inc., and Modern Mfg. Co.,Inc.,supra; Howard Rome, an individual.d/b/a Rome Products Company and Kenton Plastics Cor-poration.77 NLRB 1217.13 As LettyJones has a close family relationship to Harold Jones and was therefore allied tomanagement,we, unlike the Trial Examiner who regards Letty Jones as an ordinary employee,shall exclude her from the list of those entitled to reinstatement. See footnote 8, supra 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDequivalent positions, at the Malden plant, if the Respondentsreopen it, or at the Jones Manufacturing, Portageville, Missouri,plant,without prejudice to their seniority and other rights andprivileges dismissing, if necessary to provide employment forthose offered and accepting employment, all employees at thePortageville plant. If there is not sufficient employment thenimmediately available for these persons, all available positionsshall be distributed among the employees entitled to reinstate-ment in accordance with the Respondents' usual method ofoperation under curtailed production, without discriminationagainst any employee because of union affiliation or activities,following the system of seniority, if any, customarily applied tothe conduct of the Respondents' business. Any employees re-maining after such distribution for whom no work is immediatelyavailable, shall be placed upon a preferential list prepared inaccordance with the above principles, and shall thereafter, inaccordance with such list, be offered employment in theirformer or in substantially equivalent positions as such em-ployment becomes available and before other persons are hiredfor such work.14JWhile we agree with the Trial Examiner that employeesshould be paid the expenses entailed in moving their familiesand household effects, in the event the Respondents do notelect to reopen the Malden plant, we do not agree that thoseemployees who choose to commute to Portageville should bepaid their daily expenses for that purpose.We shall also order the Respondents to make whole theemployees listed in the Appendix for any loss of pay they mayhave suffered by reason of the Respondents' discrimination inthe following manner: Pay to the said employees, excludingEris Stricklin and Lena Livingston, a sum of money equal tothe amount each would normally have earned as wages fromthe date of the discrimination 15 to the date of an offer of re-instatement less her net earnings during such period.16 Pay toEris Stricklin and Lena Livingston a sum of money equal tothat which each would normally have earned during the periodfrom the date of the Respondents' discrimination againstthem,July 10, 1951,17 to the date of the Intermediate Report herein,and during the period from the date of the Decision and Orderherein to the date of the Respondents' offer of reinstatement,less net earnings during such periods.18 In the case of thoseemployees for whom there is insufficient work available, theterminal date of the back-pay period is to be the date of em-ployees' placement on a preferential list as hereinabove setforth.'As noted above, we have found that both the Company andJones arejointly and severally liable to remedy the unfair14Sam Wallickand Sam K.Schwalm,Partners, d/b/a Wallick and Schwalm Company,et al.,95 NLRB 1262.is This dateis givenfor these employees in Appendix A of the Intermediate Report.16 F.W.Woolworth Company, 90 NLRB 289; Crossett Lumber Company, 8 NLRB 440.17 Asnoted supra,thisisthe datewhen the Malden "air base plant"began operations.18See footnote 16, supra. NEW MADRIDMANUFACTURING COMPANY123labor practices herein. However, as the Trial Examiner didnot specifically recommend that Jones as well as the Companybe required to do so, we find that Jones is liable during theperiods preceding the Intermediate Report and subsequent tothe date of the Decision and Order hereinbut not for the inter-vening period.In view of the nature of the unfair labor practices committed,the commission by the Respondents of similar and of otherunfair labor practices may be anticipated. We shall thereforemake our Order herein coextensive with the tireat and orderthat the Respondents cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.ORDERUpon the entire record in this case and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondents, NewMadrid Manufacturing Company, a corporation, New Madrid,Missouri, and Harold Jones, an individual d/b/a Jones Manu-facturing Company, Portageville, Missouri, and their officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Ladies' Gar-ment Workers Union, A.F.L., or in any other labor organizationof its employees, by discharge, by lockout, or in any othermanner discriminating in regard to their hire or tenure ofemployment or any term or condition of their employment,except to the extent permitted by the proviso to Section 8 (a)(3) of the Act.(b)Inquiring into the union membership of any of their em-ployees, or in any other manner interrogating or questioningtheir employeeswith respect to their union membership orsym athies, or threatening reprisals for organizing a union.(c)Refusing to bargain collectively with International Ladies'Garment Workers Union, A.F.L., as the exclusive representa-tive of all the employees in the appropriate unit with respect torates of pay, wages, hours of employment, or other conditionsof employment.(d)In any other manner interfering with, restraining, orcoercing their employees in the exercise of the right to self-organization, to form labor organizations, to join or assistInternational Ladies' Garment Workers Union, A.F.L., or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing and to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities except to the extent that such right may be affected byan agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act: 1 24DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer the employees named in the Appendix attachedhereto immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make all theseemployees whole for any loss of pay suffered, both in themanner setforth in the section of this Decision and Orderentitled "The Remedy."(b)Upon request, bargain collectivelyconcerning wages,hours, and other conditions of employment with InternationalLadies'Garment Workers Union, A.F.L., as the exclusiverepresentative of all employees in the appropriate unit, and ifan understanding is reached, embody such understanding in asigned agreement. If the Respondents elect not to reopen theplant at Malden, but to continue at Portageville, recognize theUnion as the representative of the employees at Portageville,Missouri, and bargain with the Union in the manner above setforth.(c)Send to the employees named in the Appendix a letteroffering said employees reinstatement, and also setting forththe Respondents' election as to where they will effect such re-instatement, and include in such letter a copy of the noticeattached hereto and marked "Appendix." 19(d)Post at the Portageville plant, or the Malden, Missouri,plant, if the Respondents elect to reopenit, copies of the noticeattached hereto and marked "Appendix." Copies of said notice,to be furnished by the Regional Director for the FourteenthRegion, shall, after being duly signed by the Respondents'representatives, be posted by them immediately upon receiptthereof and be maintained by them for a period of at least sixty(60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps should be taken by the Respondentsto insurethat such notices are not altered, defaced, or covered by anyother material.(e)Preserve and, upon request, make available to theNational Labor Relations Board or itsagents, for examinationand copying, all payroll records, social-security paymentrecords, timecards,personnelrecords and reports, and allother records necessary to analyze the amounts of back paydue under the terms of this Order.(f)Notify the Regional Director for the Fourteenth Region,inwriting,within ten (10) days from the date of thisOrder whatstepstheRespondents have taken to complyherewith.IT IS FURTHER ORDERED that the complaintinsofar asitalleges that the Respondents violated Section8 (a) (1)of the Act by engaging in surveillance, be, and it hereby is,dismissed.19In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an Order." NEW MADRIDMANUFACTURING COMPANY125APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Re-lationsBoard,and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILLNOT interrogate our employees concerningtheir membership in, or adherence to, International Ladies'Garment Workers Union, A.F.L., or any other labor organi-zation,or threaten them with reprisals or loss of benefits,either directly or by implication,for such membership oradherence.WE WILL NOTin any manner interfere with, restrain,or coerce our employees in the exercise of their right toself-organization,to form labor organizations,to join orassist InternationalLadies'Garment Workers Union,A.F.L., orany other labor organization,to bargain collec-tively through representatives of their own choosing, andto engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, and torefrain from any or all of such activities except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section 8 (a) (3)of the Act.WE WILL NOTdiscourage membership of our employeesin International Ladies' Garment Workers Union,A.F.L.,or in any other labor organization of our employees bylocking out and discharging any of our employees or inany other manner discriminating against them in regardto their hire or tenure of employment or any term or con-dition of employment.WE WILL offer to the employees named below immediateand full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority orother rights and privileges previously enjoyed. If theMalden plant is not reopened,we will offer to theseemployees immediate employment in substantially equiva-lent positions at the Jones Manufacturing plantinPortage-ville,without prejudice to their seniority and other rightsand privileges,and with the necessary traveling andmoving expenses.WE WILLmake whole the said employees for any lossof pay suffered as a result of the discrimination againstthem. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDEdna AlexanderGeraldine CorderRachel HouseBlanche GallowayLela CollisonWinnie SmithMildred CanadyCecile BlakeFlora HarvellThelma BartonOllie May GentryJanice BennettEva TeetersGladys HolcombMae Ceile BladeThelma HarrisEmma Louise LoshEris StricklinTylene ButlerNora SkaggsLoreda OxleyRuth FieldsElsie HaywoodDollie KingMildred IrbyAda WarrenPauline WarrenElsie BridgeforthBilly McKinseyAgnes HardestyBetty Jo YoungerMadge PyleVernice RussellLura McMunnBilly KirkpatrickLena LivingstonWE WILL bargain collectively upon request with theabove-named union as the exclusive representative of allemployees in the bargaining unit described herein withrespect to rates of pay, hours of employment, or otherconditionsof employment, and if an understanding isreached, embody such understanding in a signed agree-ment. The bargaining unit is:All production employees at the Malden or Portageville,Missouri, plants, excluding executives, office clericalemployees, foreladies, foremen, supervisors, watchmen,guards, and all other employees excluded under the Act.All our employees are free to become or remain membersof the above-named union or any other labor organization. Wewill not discriminate in regard to hire or tenure of employmentor any term or condition of employment against any employeebecause of membership in or activity on behalf of any suchlabor organization.NEW MADRID MANUFACTURINGCOMPANY,Employer.Dated ................By....................................................(Representative)(Title)HAROLD JONES, AN INDIVIDUAL, d/b/aJONES MANUFACTURING COMPANY,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material. NEW MADRIDMANUFACTURING COMPANY127Intermediate ReportSTATEMENT OF THE CASEUpon an amended charge duly filed by International Ladies' Garment Workers Union,A.F.L.,herein called the Union,the General Counsel of the National Labor Relations Board, by theRegional Director for the Fourteenth Region(St. Louis, Missouri),issued a complaint datedMarch 21.1952,against New Madrid Manufacturing Company,a corporation,and Harold Jones,an individual,d/b/a Jones Manufacturing Company, herein called the Respondents,allegingthat the Respondents had engaged in and were engaging in unfair labor practices within themeaning of Section 8(a)(1), (3), and(5) and Section 2 (6) and(7) of the National LaborRelations Act (61 Stat.136), herein called the Act. i Copies of the complaint and charge wereduly served on the parties.With respect to the unfair labor practices the complaint alleged,in substance,that on June4 and on July 3,1951,the Respondent,New Madrid Manufacturing Company,discharged certainnamed employees;that onor about October 4,1951,the Respondent,New Madrid ManufacturingCompany,locked out and discharged all its production and maintenance employees and on orabout October 15,1951,for an illegal purpose ceased to operate its plant at Malden,Missouri;that it thereafter through a ficticious sale pretended to deliver the machinery and equipmentof said plant to Harold Jones who as the agent and alter ego of the Respondent,New MadridManufacturing Company, set up said machinery at Portageville,Missouri,where the Re-spondent through said Jones now operates as Harold Jones d/b/a Jones Manufacturing Com-pany; that on October 31, 1951, the Respondent's employees at Malden,Missouri,selected anddesignated the Union as their exclusive bargaining agent;that on and after November 7, 1951,the Respondent,New Madrid Manufacturing Company,has refused to bargain collectively withthe Union as such exclusive bargaining agent;that the Respondents have engaged in variousacts of interference,restraint,and coercion in violation of the Act; and that by the aboveconduct have violated Section 7 of the Act and more particularly 8 (a) (1), (3),and (5)thereofThe Respondent,New Madrid Manufacturing Company, duly filed an answer in which itdenied that it had engaged in any of the unfair labor practices alleged in the complaint.The Respondent Jones, filed an answer denying that he had engaged in any of the allegedunfair labor practices. Jones further moved that the complaint be dismissed as to him. Theundersigned denied the motion.Pursuant to notice a hearing was held on May 19 through 23,1952,inclusive,before LouisPlost,the duly designated Trial Examiner,at Malden,Missouri.At the hearing all the parties were represented by counsel,were afforded full opportunityto be heard,to examine and cross-examine witnesses,to introduce evidence pertinent to theissues, to argue orally upon the record,and to file briefs and proposed findings and conclu-sions. Oral argument was waived by all parties.A date was fixed for the filing of briefs and/orproposed findings and conclusions with the undersigned.Briefs have been received from theRespondents and the General Counsel,together with proposed findings and conclusions fromthe Respondents.At the close of the General Counsel's case-in-chief and again at the close of the hearing,the Respondents moved to dismiss the complaint in effect on the ground that there was nosubstantial evidence to support the allegations therein.The undersigned denied these motions.Likewise at the close of the hearing the undersigned granted a motion by the General Counselto conform the pleadings to the proof with respect to names, dates, spelling,and like matters.Upon the entire record in the case,and from his observation of the witnesses,the under-signed makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT IThe Respondent,New Madrid Manufacturing Company,New Madrid,Missouri.' is aMissouri corporation having its principal plant at New Madrid,Missouri,where it is engagedin the manufacture and distribution of various kinds of garments for women's wear.IThe original charge was filed November 26,1951, and was duly served.The amendedcharge was filed March 21, 1952.2 For reasons later apparent the undersigned makes no finding under this heading as toRespondent Harold Jones,d/b/a Jones Manufacturing Company.3Hereafter,"Respondent"will refer to the Respondent New Madrid Manufacturing Company.Respondent Jones shall be referred to as "Jones." 128DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Respondent manufactures garments under contract with various distributors, the clothused in such manufacture being shipped to it by its customers, remaining at all times theirproperty and not the property of the Respondent. 4During the period of March 25, 1951. to March 25, 1952. the Respondent manufactured andshipped 25,000 dozens of garments, and used 400,000 yards of its customers' cloth in suchmanufacture. Seventy-five percent of the garments it manufactured was shipped by the Re-spondent to points outside the State of Missouri.The Respondent received $148.000 in manufacturing fees during this period.Prior to October 31, 1951, the Respondent operated a branch plant at Malden, Missouri.Materials cut at New Madrid were shipped to the Malden plant for processing and were thenreturned to New Madrid for shipment to customers.II.THE ORGANIZATION INVOLVEDInternational Ladies'Garment Workers Union,A. F.L., isa labor organization within themeaning of Section2 (5) of the Act,and admits employees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESSynopsisApparently the Unionbegan organizingthe Respondent's Malden employees sometime in1950. The General Counsel contends that on or about July 10, 1951. the Respondent dischargedtwo of the employees in its Malden plant because of their union membership and activities; onOctober 31, 1951, the Respondent's Malden employees selected the Union as their exclusivebargaining representative in an election conducted by the Regional Director for the Board'sFourteenth Region, pursuant to a consent-election agreement; on November 7, 1951, the Unionrequested bargaining,the request was denied by the Respondent;on and after October 4, theRespondent locked out its Malden employees; on or about November 28, the Respondentremoved its plant from Malden, and that prior to the removal of the plantthe Respondentengaged incertain conduct amounting to unfair labor practices violative of the Act.The Respondent's answer to the General Counsel's contentions above mentioned, admits thatitdischarged the two employees in July 1951, but avers the discharges were for legal cause,further avers that it sold the machinery in its Malden plant to Harold Jones who removed it,and further denies that it engaged in any of the unfair labor practices alleged in the complaint.Jones avers that he took the machinery under a valid sale and is not liable as he is operatinga new business apart from the Respondent.A.The refusalto bargain1.The appropriate unit and the Union's representation thereinThere is no dispute that following a petition duly filed by the Union under Section 9 (c) of theAct and docketed by the Fourteenth Region as Case No. 14-RC-1578, the Respondent and theUnion on October 19, 1951, entered into an "Agreement for Consent Election" agreeing thatan electionto determinethe choice of the Respondent's Malden employees for an exclusivebargaining representative be conducted by the Regional Director for the Fourteenth Regionwithin a unit consisting of:All productionemployeesin the Company's [Respondent's] plant at Malden,Missouri,excluding executives,office andclerical employees,foreladies,foremen,supervisors,watchmen,guardsand all otheremployees excludedunder the Act.The election was duly conducted on October 31, 1951. On November 8, 1951, the RegionalOffice certified that a majority of the valid ballots cast in the election were in favor of theUnion, and that the Union was the exclusive representative of all the employees in the unitfor purposes of collective bargaining.The undersigned therefore finds that at all times since November 8, 1951, the Union hasbeen the representative for the purposes of collective bargaining of the employees in theaforesaid unit which the undersigned finds to be appropriate.4The Respondent's relationship to its customers is known as"jobber and contractor"throughout the industry.For a complete,illuminating,and scholarly discussion of practicesin the garment manufacturing industry, see, Abels v.Friedman,14 N.Y.S. 2nd 252. NEW MADRID MANUFACTURING COMPANY1292.The Respondent's refusal to bargainOn November 7, 1951,the Union addressed a letter from St. Louis, Missouri,by registeredmail,to the Respondent at New Madrid, wherein it requested a bargaining conference andsuggested November 15 as a suitable date.On November 12, the Respondent through its attorney replied,also by registered mail. Inits reply the Respondent stated that it had "no intention of resuming operations at the Maldenplant,"the plant having then been closed"formore than a month."The Respondent closedwith the statement that"At any rate it [ a meeting]could not be held on the 15th of thismonth because of conflicting engagements."SJerome Morrison,the Respondent's secretary-treasurer and its active manager,testified that the Respondent"never discussed anything withthe Union."The undersigned finds that on November 12, 1951,the Respondent refused to bargain withtheUnion as the exclusive representative of its employees within an appropriate unit, inviolation of Section 8 (a) (5) of the Act.B.Interference, restraint, and coercion1.Conduct of Harold JonesThere is no dispute that the Respondent began the operation of its plant at Maldenin July 1,1950, in a building designated by the witnesses as the "food locker plant";that it ceasedoperations in this building June 23, 1951,and removed to a building called the"air baseplant,"where it resumed operations on or about July 10, 1951;that on October 19, 1951, theRespondent and the Union entered into an agreement for consent election,as herein found,which by itsterms providedfor anelectionon October 31, 1951; that prior to the date of theelection the Respondent had shut down its plant;and that on Halloween,October 29. 1951,the Respondent gave a partyfor itsemployees in the plant,whichthough not operating wasopened for the purpose.Rachel House testified that sometime while the plant was located in the "food lockerbuilding"and while the Union was attempting to organize the employees,Harold Jones, theRespondent's plant manager,entered into a conversation with her in the plant and that duringthe course thereof,Well, he said if we went union, that the ones who voted for the Union would be for it andif we got the Union that the factory would move, that Mr. Morrison would move the factory.Mildred Canady testified that "about a month before" the Respondent moved from the "foodlockerplant"Harold Jones came to her machine; and after writing the names of all theemployees on the side of her machine told her that he could tell her "the ones that is strongfor the Union and the ones that is not so strong for the Union and the ones that had signedcards." Jones then asked, "you have signed a card, haven't you?" Canady replied, "yes, Ihave."Geraldine Corder testified that Jones asked her "which way" she would vote in an electionto choose a bargaining representative.She further testified:Well, the boss, Harold,asked me, well,Idon't know exactly how many times, but hedid question me who all I thought joined the union and went to the meetings.Corder could not fix the time of these occurrences, except that "it was the month they hadthose union meetings."Apparently the incidents occurred while the Respondent operated atthe "air base plant."Vernice Russell testified that she was employed by the Respondent in April 1951; that"about three weeks"before the factory [ air base plant]closed she asked Jones "if hethought I would ever have steadier work,"and that Jones replied,"We plan on filling thefactory with machines if nothing interferes."Russell testified that employee Betty Jo Youngerwas present during this conversation.5 The fact that the Union's demand was made the day prior to the certification was not raised,however although a certification fixes a date of irrebuttable proof of majority,the Respondentcould not in good faith refuse to bargain with the Union on its demand made after the electionbut before the actual certification solely because the "certification" had not yet issued.Inview of all the circumstances in the case the undersigned finds that the Union was notunder obligation to repeat the futile gesture of formal demand on the Respondent. 13 0DECISIONS OF NATIONAL LABOR RELATIONS BOARDYounger corroborated Russell and also testified that when she first applied for work at theRespondent's"air base plant,"Jones asked her if she belonged to a union or had ever be-longed to one. Upon receiving a negative reply,Jonesremarked,"good. "Jones,except that he denied generally making any coercive statements to any of theRespondent'semployees,did not deny the testimony of Rachel House,Geraldine Corder,Vermce Russell,and Betty Jo Younger as above set out, and further testified that he couldnot recall the conversation between himself and Mildred Canady.The undersigned credits the testimony of House, Corder, Russell, Younger, and Canadyand finds that their accounts of the conversations they had with Jones, the statements madeby him therein,under the circumstances set forth in their testimony,represent accurateversions thereof and therefore finds that Jones made the statements attributed to him in theabove- relatedtestimony.2.The alleged discriminatory discharges of Lena Livingston and Eris StricklinAs herein found the Respondent ceased its operation at the "food locker plant"about June25, 1951,removed to the "air base plant,"where it began operations on July 10.It is not in dispute that when the "air base plant" began operations two of the employeesat the former plant, namely, Lena Livingston and Eris Stricklin, were not recalled.The General Counsel contends that the two employees were not recalled, and thus discharged,because of their membership in and activities on behalf of the Union in support of thiscontention the General Counsel offers the following to prove union membership and activityby Livingston and Strickhn and knowledge thereof by the Respondent:Lura McMunn testified that "in the middleofMay" 1951, Mrs. Whitacre, the union organizer,togetherwithMcMunn, Strickhn, Livingston, and another employee were all in a grocerystore and there met Harold Jones. McMunn testified:Q.Did you speak to him?A.Yes, sir.Q.Did he speak to you?A.Yes, sir.Nora Skaggs testified that on the first day she returned to work on the reopening at the "airbase plant" in a conversation with Jones, he said to her, "Eris Stricklin is a good workerbut she is interested in the Union too much."Skaggs further testified that Harold Jones told her some two or three weeks later" "if thegirls voted the Union in that Mr. Morrison would close the factory down and move it away."Tylene Butler, who replaced Stricklin, testified to the following conversation with RuthMcCarver, admitted by the Respondent to be a supervisor:Iasked her what become of that girl to get fired that was on my job and she said I thinkshe got fired on account she is so strong for the union, but she said she is supposed toget fired on account of the not stacking her skirts straight.McCarver was not called.With respect to Lena Livingston, Morrison testified that she was employed by the RespondentJune 7, 1950, and that her last day of employment was June 25, 1951; that he did not knowher but that his inspections of the payrolls convinced him that she was inefficient because asa pieceworker she did not produce enough to cover the guaranteed day rate; 6 that he toldJones "we could not continue to keep repeatedly taking make ups on this girl."With respect to Eris Stricklin, Morrison testified that she was employed from August 15,1950, to June 15, 1951; that she was the only "blind stitch" operator in the plant and that shewas a "very good operator" but that Jones complained to him regarding the manner in whichshe did her work.Jones testified that Livingston was a "fair operator"; that the quality of her work was good;that she was slow. Using company records Jones testified that Livingston did not make herguaranteed rate, however these records also show that most of the other employees during thesame periods also failed to make their rates. Jones further testified that she was not recalledbecause she was slow. Jones did not tell Livingston she would not be recalled at the time theplantwas shut down to move. Livingston asked for her job at the "air base plant" and wasrefused.6 The day rate, 75 cents per hour, is fixed bystatute.Pieceworkratesare set by the Re-spondent. NEW MADRIDMANUFACTURING COMPANY131With respect to Stricklin,Jones admitted that she hemmed"practically every garmentthat went through our factory."He testified that he did not recall her to the new plant becausewhen she finished her task and passed the work to the next operator:Well,they were left loose for one thing,she didn't tie her bundle tight,sometimes thestring would slip off. Of course,that happened to a lot of girls, but not as frequent as I hadto call Eris down for it. Sometimes they got loose in the box, then when you pick them upthey are messed up. Another way they would be thrown up there in a haphazard way, maybeone skirt would be twisted around,the best I remember.Vernice Russell testified that she was theoperator who received the garments from Stricklinfor the next operationand that:When I got my garments, my skirts from Eris Stricklin the bands were together andthe bottoms were together.Both Morrison and Jones denied any knowledge of union membership or activity on the partof Livingston or Stricklin.Jones, however,admitted he knew an attempt was being made toform a union among the Respondent's employees at the"food locker plant" in 1950.Neither Livingston nor Stricklin was called by the General Counsel. 7Although the evidence adduced by the Respondent in support of its reasons for the dischargeof Livingston and Strickhn is quite unimpressive, the failure of the two women to testify anddispute the Respondent's contentions leaves this unimpressive testimony virtually unchallenged,therefore although the matter is by no means free from doubt the undersigned finds on therecord as made that the evidence does not sustain the allegations of the complaint as to thediscriminatory discharge of Lena Livingston and Eris Stricklin. The undersigned will recom-mend that the complaint be dismissed insofar as it so alleges.3Theclosingof the plantThe Respondent shut down its Malden plant in October 1951. Morrison testified that "allphases of operation were closed completely. It was, I would say, in the first half of October."He further testified that at the time the plant was shut down it was only temporary andoccasional solely because it became too cold to work. The record discloses the shutdown beganOctober 4.It is clear that the Respondent's building, which it rented from the city of Malden and whichwas to be made suitable for the Respondent's purposes by the city, was at the time beingequipped with a heating plant.According to Morrison's testimony there was "an extremely cold snap right after LaborDay" 1951, which lasted "four or five days." According to Morrison the temperature fell to350 or 400. He testified:Q.Have youever been out therein that buildingwhen you had 35 to 40degree tempera-tureA.Yes,Ihave, Mr Kennedy.Q Whenwas that?A.Anywherefrom the 10th of September to the 1st of October,right along that timethere.Morrison further testified that "some time between the 10th and the end of September 1951,a number of girls [were] finding it necessary to wear their coats and work."Labor Day in 1951 fell on September 3.Jones testified:Well, from the middle of September, Mr. Blanton, it was starting to cool, but it wasn't- -then that was when we really had some good production, because it wasn't too hot to workand it wasn't too cold to work and then getting on into the month of October it got coolerand the girls from time to time would complain about their fingers being cold,and ourpressers naturally were over steam presses and they didn't complain too much exceptin the fore part of the day when the building was still cool and their machinery hadn'thad time to warm up.7 The Respondent and Jones both point out in their briefs that Livingston and Stricklin werein the hearing,room throughout the hearing 13 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDCertified official U. S. Weather Bureau records of the temperature taken at the Malden,Missouri, airbase for the months of September and October 1951 were received in evidence.These official records show that September 3, 1951 (Labor Day) had a maximum temperatureof 850. The maximum temperatures for the following 10 days at Malden is shown to be 80°,85°, 79°, 83°, 91°, 84°, 87°, 91°, and 75°.In the entire month only 1 day fell below 70°, maximum, while only 1 day of 70° maximumwas recorded, these being September 28, 640maximum,and September 29, 700maximum.The last day of the month rose to 840 maximum.The parties stipulated the dates the employees were laid off in closing the plant. A total of35 employees were laid off, according to Morrison, because it was too cold to work.The number of employees laid off each day and the maximum officially recordedtempera-ture for the day is as follows:Number laid offDateTemperature7October 4, 195189010October 5,90°1October 9,67°4October 10,70°10October 12,76°1October 11,7501October 16,83°1October 20,690It seems quite clear that extreme cold was not the cause of the shutdown. It becomes neces-sary therefore to determine if the record discloses another and more plausible reason for theshutdown.Russel Ferguson, a local merchant, testified without contradiction that during "the latterpart of last [1951] summer or early fall," Morrison in an address to a local business men'sclub stated that:..he could not operate under a union scale He put it this way, if he had to do thathe had better be near his market or near his source of supply so that he wouldn't havetopaythat freight back and forth.Lowell P. James, a member of the same club, testified without contradiction that Morrisonaddressed the club "a couple of times," saying that "unions did give trouble."The undersigned has found that Jones made coercive antiunion statements, including astatement to the effect that the plant would be moved if the employees were organized into aunion.Jones testified that "along the first of October" Morrison instructed him to inform theproper city representative that if heating facilities had not been installed by October 15, theplant would cease operations.Jones also testified that he was ordered to remove the sewing machine heads from the plant,as the building would "draw moisture" because of the cold and they would rust. The machinerywas so dismantled and moved shortly after the shutdown.On October 19, 1951, 8the Respondent entered into a consent-election agreement with theUnion, the date of the election being set for October 31.4.The Halloween partyAs found herein the election agreed upon by the Union and the Respondent was set forOctober 31.On October 24, the Respondent invited all its laid-off employees to attend a Halloween partyat the idled plant during the afternoon of October 29. The invitation was by post card signedby Jonesand stated:Refreshmentswill be served.... The vacation checks will be disbursed and vitalmatters of interest and concern to the girls will be discussed.WhentheRespondent'sguests had arrived refreshments were served and Morrisonaddressed those present.8 The date the Union filed its petition for an election with the Region is riot shown by therecord. NEW MADRID MANUFACTURING COMPANY133Thelma Barton testified:Q.Would you tell us what your recollectionas towhat Mr. Morrison told the em-ployees?A.Well, he had the ballot and he held it up andsaidhe couldn't tell us which way tovote, whether foror againstit,and he wasn't making any threats, that he wanted us all togo out andvote, and he had Harold read in the clippings from the paper, violence had beendone when he was organizing a union in some town, I don't know what town, and there waswindows broken and people was out of work. Mr. Morrison also went on to state after Mr.Jones had finishedreadingthis article that he had talked to the cutters and they had re-fusedto cut for a union shop and there would be no work and they had their privileges, thesame as wehad ours. He also said that we would have union dues to pay if we wanted anelection, that our childrenmight needthem for clothing and he also said that if we gotbehind onour uniondues that he would be required to lay us off, and that we couldn't go tohim as before, him or Harold, we would have to go to the union representative and thenback to him.Barton was corroborated by Rachel Jones, Geraldine Corder, Vernice Russell, and JaniceBennett, all called by the General Counsel. Pauline Warren and Ada Warren called by theRespondent gave virtually the same account of Morrison's talk.Morrison's version of his talk is substantially the same as to content; however, he elaboratedas to his statementregardingthe attitude of the Madrid cutter, testifying "that they asked meto advise them of this." However Orva Loderback, called by the Respondent, testified that hewas the only cutter employed by the Respondent; that he expressed himself as reported; andthatMorrison asked his permission to repeat his remark to the Malden employees. Morrisonalso testified he told the employees the Respondent believed "their interests would best beserved if they voted no union." Morrison delivered the vacation checks.There is no dispute that while Morrison was speaking Mrs. Whitacre, the Union's repre-sentative,sent in word that she wished to come in and make an announcement; that she wasasked to wait outside until Morrison had finished; was then admitted and made an announce-ment to the assembled employees.Jones testified that the vacation checks distributed by Morrison were to have been distributedthe following Christmas "but as to why Mr. Morrison gave it on the day he did, I don't know."Jones further testified that he read a newspaper article at Morrison's request but that hecould not now recall its contents.Conclusions as to Morrison's SpeechAccording to Morrison's version of his talk to the employees, at the time he told them theNew Madrid cutters, from whom their work was received,would refuse to cut garments for a"union shop" he also told them "they should not construe that as a threat or intimidation oranything to that effect.Iwas merely transmitting some information I was authorized to give."Morrison,however,failed to tell his audience that the Respondent employed but one cutteratNew Madrid whose permission to convey his antiunion expression Morrison solicited.Morrison also omitted from his version a striking illustration,oratorically embellished,which all others testifying, both for the General Counsel and the Respondent, recalled as ahighlight to the talk;thus Pauline Warren,called to corroborate Morrison, testified:He said,Iwill just tell you another little story that he said. I hope we won't get tooconfused on it. He said, "Now take Mary Smith, I hope there isn't any Mary Smith's herebecause I am not referring to anyone personally,but take Mary Smith now,here she isand she has a family,maybe two to three children,and she has to feed them, there is nofather,just Mary Smith to take care of all them, and she has to feed those children,clothethem, send them to school." Well, he said,"What if we had a union",he says,"I am justtelling you some of the possibilities of the things that could happen." He said,"If MarySmith, she has children,has to send them to school and no otherincome,only her workhere, at the place, at the plant,"and he said,"maybeshe couldn't pay her dues, herunion dues, she might fail to pay her union dues,the union might come in and say Maryfailed to pay her union dues, we will have to get rid of her." And hesaid,"Iwouldn'thave no choice,Iwould have to do what they said to do and get rid of Mary no matter howbadly she needed the work."He said,"Now, I am not telling youthat,threatening you oranything like that,but it is a possibility that something like that could happen."Z83230 0 - 54 - 10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. (By Mr. Kennedy) Did I understand you a moment ago to say that this might happen?A.He said it is a possibility itcouldhappen And he said, "There would be Mary with-out a job." But he said, "I am not telling you that it will happen, I am just telling youthat it could happen and not trying to scare anyone or influence anyone. I am just tellingyou what could happen, and they could do as they please," but that is what he thoughtcould happen.All other auditors testifying gave virtually the same account.Human beings do not exist in a physical vacuum, nor "reach for the stars" in a mentalvacuum. It has been well said 9 with respect to the effect of speech on human relationships:Wordsare not pebbles in alien juxtaposition;they have onlya communal existence;and not only does the meaning of each interpenetrate the other,but all in their aggregatetake their purport from the setting in which they are used, of which the relation betweenthe speaker and the hearer is perhaps the most important part.The undersigned must be mindful that Morrison spoke to an audience of laid-off employees,whose attendance, if not whose good will, had been insured by a promise to distribute moneydue them but which would not ordinarily have been distributed for another 2 months; that theassembly was in a closed factory whose machinery was partly dismantled;that he spoke but2 days preceding an election to determine a bargaining representative;that the audience in-cluded individual employees found herein to have been questioned regarding union affiliation andtold by a supervisory official that the plant would be closed if the employees effected unionorganization.In this setting and under all the circumstances of the case as disclosed by all the evidenceconsidered as a whole, Morrison' s statement to the effect that materials for the operation oftheMalden plant would not be cut if his audience voted in a "union shop," and his intimationthat a union would force the Respondent to discharge any employee who failed to pay dues, nomatter what the hardship,cannot be regarded as mere expressions of opinion by Morrison,wholly protected by the constitutional guaranty of free speech and the Act,but were in realitycoercive statements loaded with threats, and were calculated to be so. Clearly Morrison wasnot confining himself to intellectual discussion in his remarks but was engaging in intimida-tion, coercion, and restraint, violative of the Act, and unprotected by the Constitution, for theright of free speech is not a license to go beyond the boundries set by the Board and the courtsin matters affecting labor relations.Morrison's statement that the employees were free toact as they pleased was not enough initself to remove the coercive effect of his remarks if one considers them in relation to thespeaker and his audience.As thecourt stated in the Kropp Forge case: toItalso seems clear to us that in considering whether such statements or expressionsare protected by Section 8 (c) of the Act,they cannot be considered as isolated words cutoff from the relevant circumstances and background in which they are spoken. A state-ment considered only as to the words it contains might seem a perfectly innocent state-ment,including neither a threat nor a promise.But, when the same statement is made byan employer to his employees,and we consider the relation of the parties,the surroundingcircumstances,related statements and events and the background of the employer's ac-tions, we may find that the statement is a part of a general pattern which discloses actionby the employer so coercive as to entirely destroy his employees' freedom of choice andaction. To permit statements or expressions to be so used on the theory that they are pro-tected either by the First Amendment or by Section 8 (c) of the Act, would be in violationof Section 7 and contrary to the expressed purpose of the Act.Therefore,in determiningwhether such statements and expressions constitute,or are evidence of unfair labor prac-tice,theymust be considered in connection with the positions of the parties,with thebackground and circumstances underwhich theyare made,and with the general conductof the parties.If,when so considered, such statements form a part of a general patternor course of conduct which constitutes coercion and deprives the employees of their freechoice guaranteed by Section 7, such statements must still be considered as a basis fora finding of unfair labor practice.To hold otherwise would nullify the guaranty of em-ployees' freedom of action and choice which Section 8 (c) could not have intended that re-sultThe undersigned is convinced and finds that admitting Union Representative Whitacre to themeeting to make an announcement after Morrison had finished speaking,first,having her wait9Justice Learned Handin N.L.R.B. v. Federbush,121 F. 2d 954 (C. A. 2).ioN.L.R.B. v. KroppForge Company,178 F.2d 822(C.A. 7); cert.denied 340 U S. 810. NEW MADRIDMANUFACTURING COMPANY135outside until he had done so, did not in any way cancel the coercive effect of Morrison's re-marks.The undersigned finds that by Morrison's talk to the Respondent's employees in October1951, as above found, the Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed them in Section 7 of the Act.Jones admitted that on the day after Morrison's talk he (Jones) called at the homes of variousemployees who had not been present. According to Jones he told each "that it was importantthat she come to the election and vote" and also gave them "the company's sentiment towardthe thing," repeating as best he could Morrison's remarks with respect to the cutter's refusalto cut for a union shop.Dollie King testified that Jones called at her home and had the following conversation withher.Well, he asked me why didn't Igo to the Halloweenparty.I told him I didn't have no waytogo,and he asked me if I was going to vote and I come up and nothing happened.Q.Wasanything else said9A.He said well, he couldn't tell me how to vote, but if it went union he was afraid thefactory would close down and Mr.Morrison was figuring on closing the factory down andmoving it out.Jones admitted calling on King but denied that he stated the plant would close. The under-signedcredits King. iiBetty Jo Younger testified that Jones called at her home after the Morrison speechmeeting,which she did not attend. Younger testified:Well, he said I am not trying to influence you on how to vote, and he we- on to say thatwe would have more privileges and better opportunity if the union don't come in, and thatthe New Madrid cutters wouldn't cut for a union shop and that meant we would be out ofworkJones admittedspeakingto Youngerregardingthe cutter's remarks. He testified, "I justrelayed the message Mr. Morrison had ... given the girls before because it was of vitalinterestwhat he had to say."The undersigned on all the evidence and because he considers Younger to be an honestwitness accepts her version of the conversation as the more accurate and therefore credits hertestimony.Concluding Findings on the "Temporary" Closing of the Malden PlantThe undersigned finds that in October 1951, by a process of laying off its employees be-ginning October 4, the Respondent closed its plant for the purpose of influencing its employeesin their choice of a bargaining representative and that by such conduct the Respondent hasinterfered with, restrained, and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act.5.The permanent shutdown at Malden, the alleged sale and succeeding eventsAs found herein the election duly held October 31, 1951, resulted in the selection of the Unionas their bargaining representative by the employees.On November 7, the Union by letter requested a bargaining conference with the Respondent.On November 8, the Respondent notified its landlord, the city of Malden, that it did not intendto reopen the plant, closed in October.On November 12, the Respondent by letter refused to bargain with the Union, and has at alltimes since so refused.Likewise on November 12, the Respondent by letter notified its laid-off employees "that thefactory here has no plans to reopen. The fixtures and equipment in the plant have been sold."(Emphasis supplied.)Morrison advanced two reasons for the Respondent's decision to make the "temporary"shutdown permanent. First, because the building was unsuitable, being "too hot in summer andtoo cold in winter."ti A general analysis of Jones' testimony together with the undersigned's estimate of hisgeneral credibility appears at a later point in this report. 13 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent moved into the "air base plant"July10, 1951.The building was rented fromthe city of Maldenwhichwas required to condition it. The record is clear that during thesummer the city of Malden installed fans of various kinds under the Respondent's direction.It is also clear that the winter-heating equipment was being installed at the time of the shut-down in October.At the time ofthehearing the Respondent was still paying rent to the city forthe building which seems strange if the city defaulted on its obligation,and more than strangein view of the Respondent's second contention for ending its Malden operation,namely,that itsoperations at Malden resulted in a serious loss.Morrison testified that"the decision was made not to reopen the plant after we receivedoperational figures on the performance during the period from when it commenced to the timeit closed down." He further testified this was "in the early part of November," and that atthe time of the "Halloween party"(October 29) the Respondent was not aware of its operationalloss.Aubre Jacobs testified that he is a member of a firm of accountants in Chicago. Illinois; thaton May 9,1952, he submitted an audit to the Respondent of its Malden operation as made byhimself;that the firm was employed to make this audit"perhaps a week or ten days prior tothat date" (May 9);that the Respondent did not make all its books and records available tohim, but that he relied on statements made to him by the Respondent and the report was basedin part on"what the factory would have earned had the company been selling to outsiders."Morrison,in answer to questions by the undersigned,testified as follows:Q.Did you hear Mr. Jacobs testify with respect to the Respondent's Exhibit No. 1,which is the audit that he made?A.Yes, sir, I did.Q.Did you hear him testify that the date on that audit was May 9, 1952.A.Yes, sir, I did.Q. And did youhear him testify that the request for that audit,and that audit,was madeten days, not more than ten days, prior to the May 9,1952 date?A.Yes sir.Q. And did you hear me ask him at least twice whether that was so and he gave me anaffirmativeanswer?A.Yes, sir.The undersignedthenfurther questionedMorrison,the question and answer being:Q.And do youremember testifyingthatafter you had madethat audityou then decidedto sell theplant or close it?A.Yes, sir, I did.AttorneyBlanton(for Jones) without objectionthen examinedMorrison:Q. (By Mr.Blanton)Did you confer withanyone subsequent to the closing of the plantwith reference to your operational costs?A.Yes,sir;my brother came down and asked for the records on the production and thecash disbursements concerning that production at the Malden plant and he reviewed themand --Morrison further testified that he and his brother"reviewed"the books together and foundthat the Malden plant showed a loss. Also without exception by the General Counsel,Morrisontestified as follows:Q. (By Mr.Blanton)Is that the report that your brother gave you,is that the reportthat you testified to as having received the first day upon which you cattle to your ownconclusion to close the plant that the Trial Examiner interrogated you about awhile ago?#*#A.What is the questionTRIAL EXAMINER PLOST:Read the question.The question was did you base decision,what it means,did you base this decision to getrid of the Malden plant on your brother's survey of your books? NEW MADRID MANUFACTURING COMPANY137A.Absolutely.Q. (By Trial Examiner Plost)And you didn't base it, then,on any audit that you talkedabout in your first - -A. (Interrupting)I based it on his audit.Q.On his audit?A.His audit.Clearlyin no event could the Respondent have based its decision to close its plant in "earlyNovember"on an audit ordered sometime the following May.The undersigned does not credit Morrison's testimonyt=to the effect that the Respondentclosed its plant at Malden.Missouri,because the plant was operating at a loss, or that it wasclosed because of weather conditions,or both, and finds that the Respondent did not close theMalden plant for the reasons it pleaded as advanced at the hearing.Morrison further testified that sometime in mid-November he told Jones the plant wouldnot reopen and the machinery was "up for sale";that Jones "in turn came to me and asked ifhe could buy the equipment";that thereafter on a date in November 1951, which he did notfix, he visited Portageville,Missouri, which is 31 miles from Malden and about 15 miles fromNew Madrid,the location of the Respondent's principal plant,together with Jones;that atPortageville he and Jones negotiated with representative Portageville businessmen at a meetingarranged in a theatre regarding the setting up of a plant by Jones; that Jones had not yet pur-chased the Malden plant machinery and did not in fact decide to buy it "until a week or twoafter that,towards the end of the month"; that he made only one trip to Portageville with Jones.Morrison did not fix the date of this meeting in Portageville which becomes confused be-yond clarification byreason ofanaffidavitis madebyMorrison whichfixes the dateasNovem-ber 26, and a letter dated November 12 and addressed to the employeeswhichannounces thesale of the equipment, and an advertisement in the "Portageville Review"under date ofNovember 8,which advertises"Help Wanted" for the Jones Manufacturing Company.Jones admitted he was consulted by "the committee"as to the wording of this advertise-ment.The undersigned asked Morrison,"Is it your testimony that prior to this time that you wentthere with Jones you had not talked to any of the merchants or groups of businessmen, inPortageville aboutmoving a plant down there,or getting a plant for them.You can answerthat yes or no."Morrison testified:A. I will,Mr. Examiner,until I search mymind thoroughly.I cannot answerit.PriortoMr. Jones andIgoing downthere Iwas never in Portageville contactinganyone con-cerning the plant there.That is what youwant to know?Q.That is right.A.Right.Almost immediatelyMorrison changed his testimony to the effect that people from Portage-ville and other towns had "come up to see me with a view to work getting industry in there."He then testified as follows:Q.Didn'tyou just testify that prior to the time you went down with Mr.Jones toPortageville you had not talked to any group of businessmen or any group of individualsor this club or whatever it is, council, regarding putting a plant similar to yours intoPortageville?A. I testified,Mr. Examiner,that I did not talk to anyone in Portageville concerningthat.Q.You meanthe people from Portageville.Then by that statement I am to understand,then, it means only that those people from Portageville came to where you were outsideof Portageville and there you talked to them about the plant,is that your testimony?A.That'sright,Mr. Examiner.Harold Jones,who was the Respondent's plant manager at Malden throughout its opera-tions there,testified that he was first employed by the Respondent in June 1950; that he hadno prior experience in manufacturing; that he had no experience in soliciting business; hadno acquaintance in trade; and that he did not know the valueof the machineryin the Maldenplant."An analysis of Morrison's testimony together with the undersigned's evaluation thereofappears later herein.IS Used as probative evidence.See Trafford Coach Lines,99 NLRB 399. 13 8DECISIONSOF NATIONALLABOR RELATIONS BOARDJones further testified that on a date which he could fix no more definitely than"sometimein the first of November," he learned from Morrison that the machinery would be soldand told Morrison he "was interested" in its purchase. Morrison, in his testimony, admittedhe knew Jones "had no money."According to Jones he asked Morrison to go with him to Portageville;however,the recorddoes not disclose where and howJones received any information which prompted him to seek alocation there for his proposed enterprise.Jones testified:Well.sir, Iwasn't verywell acquaintedwith the communitydown there and wasn't toowell acquainted with the establishedmanufacturing plants, and I asked the assistance ofMr. Jerome Morrison.Jones further testified that he and Morrison made two trips to Portageville to negotiate withthe local businessmen and that hisdecisiontobuy the machinery was not made until after thesenegotiations were completed.The undersigned has found that Morrison was confusing in his testimony with respect to thetime of the purchase of the machinery by Jones and the negotiations in Portageville.Jones'testimony with respect to these dates is not confusing,it is an absolute blank.Jones refusedto fix any dates.All attempts to make definite the dates of the Portageville meetings broughtmerely Jones'statement that he could not recall the dates,which should be important in hislife as fixing his passing from the rank of an employee to the status of an entrepreneur.Jones testified that on the first triphemade with Morrison they met "about every merchantin Portageville";that the group was assembling in the theatre when he and Morrison arrived;that he did not know"who got the meeting together";that he "probably said a few words";that "Mr.Morrison made a talk"because he had asked Morrison"to negotiate for me be-cause I was green in the racket";that the meeting lasted "something like an hour," thatthereafter he and Morrison met with the Portageville merchants again in a meeting of lessthan 2 hours'duration;that at this meeting"Well, I did some talking on the matter there andMr.Morrison,we were explaining to them."Jones did not fix the date of either meeting.As a result of these negotiations Jones and the Portageville merchants entered into an oralagreement,later carried out by the Portageville group,whereby a labor survey was conducted,advertisements inserted in the local papers in Jones'behalf,and Jones was given a building,rent free for 1 year.Following the Portageville agreement,according to Jones' testimony,he decided to buy themachinery at Malden and set up a factory in Portageville.Under date of November 28, 1951,the Respondent and Jones entered into a purported agree-ment of sale whereby the Respondent under certain terms and conditions sold and transferredtheMalden plant'smachinery to Jones for use in Portageville,agreed to furnish Jones withwork and finances and Jones in turn agreed to do work for the Respondent also subject to cer-tain terms and conditions.At the same time a conditional bill of sale for the machinery in accordance with the terms ofthe above-Inentioned agreement was signed.Under the agreement the Respondent is to deliver the machinery to Jones for the sum of$8,487,payable at the rate of$50 principal and $21.25 interest,monthly.It is provided further that"no prepayment privileges are accorded second party." (Jones)Title to the machinery,together with all future replacements thereof, does not pass,but re-mains vested in the Respondent until the purchase price is fully paid. 14Jonesagreesto confine his production to work furnished him by the Respondent and not toaccept other work unless granted permission to do so in writing by the Respondent. i5 TheRespondent agrees to finance Jones'operations and had done so. Jones is permitted by thecontract to draw$50 weekly. If he should desire a greater sum from his business he mustfirst obtain the written consent of the Respondent. isJones is to pay all taxes, insurance,license fees,and charges and is to keep the machineryin repair.The contract contains the followingclause:Should the second party fail to keep and perform any of all his agreements herein con-tained,and to promptly pay, when due,any and all sums provided for hereunder,or shouldi4Under the contract Jones could not acquire title to the machinery in less than 14 years.15The record shows that since the Portageville plant began operations Jones has had butone "outside" job amounting to $349.33. This order was procured for Jones by the Respond-ent's president.is It is interesting to note that Jones'salary at Malden was$50 per week. NEW MADRID MANUFACTURING COMPANY139second party remove or attempt to remove the said machinery,supplies,or equipment,and attempt to lend,sell,or incumber said machinery and equipment,or whenever thefirst party or his assigns shall deem the debt herein provided insecure said first partymay, without demand or notice,takepossession ofsaid machinery and equipment whereverfound and without process of law, and all rights of the second party hereunder shall ceaseand terminate thereupon absolutely.Party of the second part does hereby waive any rightof action against seller growing out of the removal,repossession,or retention of saidmachinery and equipment or otherwise,and hereby consents that and expressly agreesthat all payments made shall belong to and be retained by the first party as liquidateddamages for the nonfulfillment of this agreement and for the rental value thereof.Conclusions as to the"Contract of Sale"The undersigned cannot be persuaded that a "contract"which purports to bind one party towork only for another,who in turn may cancel the agreement at will,without notice or com-pensation for any acquired equity,created by money payment or lapse of time, should it deemthe payment of a debt set up under the contract to be insecure, (although the debt is payable insmall installmentsover a 14-year periodwithout therightof prepayment)is a real agree-ment, The undersigned believes the contract shows on its very face that it is only a sham de-signed to cover something not apparent in the agreement. 17The undersigned,on all the evidence considered as a whole and from his observation of thewitnesses while testifying,finds that the purported agreement signed by the Respondent andJones at New Madrid,Missouri,on November 28, 1951,is not a real contract,that it was notintended to divest the Respondent of its title to the Malden plant machinery and did not do so,that it was not intended to make Jones independent of the Respondent as the owner of a businessinPortageville,Missouri,operating under the name of Harold Jones d/b/a Jones Manu-facturing Company, and did not do so, and that said contract is a sham, and void as a defenseto any of the allegations of unfair labor practices alleged in the complaint.The undersigned further finds that the Respondent did not legally divest itself of the machin-ery of the Malden plant and that the Respondent wholly controls the operations, and that theRespondent is in fact the owner,of that business operating at Portageville,Missouri, underthe style and name of Harold Jones d/b/a Jones Manufacturing Company.The Malden plant machinery was removed to Portageville,where operations similar to thosecarried on previously at Malden were actually begun on December 26, 1951,under the styleand name of Jones Manufacturing Company.Advertisements for help were inserted in the local paper, according to Jones, by the "com-mittee." It has been found that one such advertisement appeared November 8 Jones did notemploy any of the employees laid off at Malden.Rachel House,one of those laid off at Malden,testified credibly without contradiction, thatshe applied for work at Portageville before the plant opened;that Jones told her"he wouldlether know";that she later wrote Jones asking for work and was never called or offeredwork at Portageville.Jones also admitted that he prepared an application for employment given to all applicantsatPortageville,which application inquired into the union membership of the applicant.Jones also admitted he had full knowledge of the fact that the Union had won the electionOctober 31.Jack Kinder, 18 a member of abusinessmen's club in Malden, testified to a conversation withJones, as follows:In the course of the conversation I asked him the reasons for the company moving toPortageville and he said "Well,the people over there are going to cooperate in keepingthe union out. "17Jones testified that he is now 24 years old and has a very limited business experience. Asit is within the realm of the possible that Jones actually believes himself bound by an agree-ment which creates obligations cancellable at will by the Respondent from which Jones cannotescape,but is bound to work for the Respondent at his present fixed"drawing account," theundersigned, in all kindness, directs Jones' attention to the Thirteenth Amendment to theConstitution of the United States as a possible means of escape should he ever desire to freehimself of the burden of his "obligation."18 Kinder was a reluctant witness.He evaded answering questions,finally stated,"I am hereunder protest,"and in effect stated that he did not care to testify against Jones. The under-signed then made the following statement,after which Kinder testified.TRIAL EXAMINER PLOST: Mr. Witness, I want to impress this on you. I know thatyou live in this community. I know that you are undoubtedly a friend of Mr. Jones. you 140DECISIONSOF NATIONALLABOR RELATIONS BOARDCredibilityThe undersigned has credited the testimony of all witnesses called by both the GeneralCounsel and the Respondent with two exceptions.In some instances specific findings of credibil-ity have been made, in others where the testimony was not in dispute or merely corroborativethe findings on the evidence show the credit given the witness. The undersigned has not creditedthe testimony of Morrison or Jones with respect to many vital matters. Morrison and Joneswere evasive witnesses. Their testimony is largely self-contradictory, as shown by the analysisthereof as made in this report.The undersigned on the entire record,including his observa-tion of the witnesses,does not believe either Morrison or Jones to be truthful witnessesworthy of credence.ConclusionHaving found that the purported sale of the Malden plant machinery by the Respondent toJones was not a valid sale but a sham to evade the Respondent's unfair labor practices, andhaving found that the Malden plant was closed and the employees laid off in October 1951 inorder to combat the Union, and having found that the plant was moved to and set up in Portage-ville not as an independent business ofHaroldJones but as an integral part of the Respondent'sbusiness, the undersigned now therefore finds that the Respondent locked out its employees atMalden by laying them off and closing the plant in October 1951, as herein found, and that bysuch acts it discriminatorily discharged said employees. Upon all the circumstances in thecase, the record considered as a whole, and his observation of the witnesses, the undersignedis convinced and finds the contention of the General Counsel that said employees were dis-charged because of their membership in and activities on behalf of the Union, is well sustainedby the evidence and therefore finds that the Respondent discriminatorily discharged them inviolation of the Act. i9The undersigned further finds that by said illegal conduct the Respondent has discriminatedin regard to the hire and tenure of employment of its employees, has discouraged membershipin a labor organization,and has interfered with, restrained,and coerced its employees in theexercise of rights guaranteed in Section7ofthe Act, more particularly Section 8 (a) (3) there-of. mThe undersigned has made no determination of Jones' business as affecting interstate com-merce, as he believes and finds that Jones and the operation at Portageville, Missouri, underthe name of Jones Manufacturing Company, is really the operation of the Respondent.The Proposed Findings and ConclusionsJones filed 11 proposed findings of fact and 7 proposed conclusions of law with the under-signed.All are rejected.The Respondent filed seven proposed findings offact.The undersigned accepts those num-bered "2"and "3"and rejectsall others.The Respondent also filed five proposed conclusionsof law.The undersigned accepts the one numbered "3"and rejects all others.Final ConclusionsUpon all the foregoing, the entire record, the evidence considered as a whole, and his obser-vation of the witnesses, the undersigned finds that:perhaps have an interest of a friend in this thing, but this is a matter that is called in thepublic interest, you have a duty as a citizen to tell the whole truth as you recall it andnothing but the truth no matter what your friendship or relationship is with anyoneconnected with this case. You are a sworn witness. I think you understand what I meanby that. Now you answer these questions. You may proceed, Mr. Kennedy.19 Undoubtedly some of those laid off were not members or active on behalf of the Union,however, as such employees were included in the lockout the coercive effect on the employeesisthe same as if they were union adherents. See Capital City Candy Co., 71 NLRB 447.20 Assuming arguendo that Jones believes himself bound by a valid contractand further as-suming the contract to be valid, Jones would still be liable to the Unionand the discriminateesinasmuch as (a) he took with full knowledge of the Respondent's obligations to the Unionand the discriminatees, having in fact participated in the Respondent's unfair labor prac-tices (see The L. B. Hosiery Co., Incorporated, 88 NLRB 1000),and (b)his operations areclearly under the complete control of the Respondent. (See N.L.R.B. v. Somerset Classics,Inc., et al., 193 F. 2d 613 (C.A. 2).) NEW MADRIDMANUFACTURING COMPANY1411.By Harold Jones'statementto Rachel House, to the effect that the plantwould close andbe moved awayif the Unionsucceeded in organizingthe Respondent's employees, his similarstatements to Nora Skaggs and DollieKing,his statement to Betty Jo Younger to the effect thatthe cutterswould not furnish work for a unionplant and Jones'interrogationof Mildred Canady,Geraldine Corder, andBetty JoYounger, and byRuth McCarver's statementsto TyleneButler,and by Jerome Morrison's speech to the employees at the Halloweenparty on October 29, andby Jones' inquiries into the unionmembershipof applicantsfor employment at Portageville,all as hereinabovefound,the Respondent has interferedwith,restrained,and coerced its em-ployees in the exercise of rights guaranteed in Section7 of the Act.2.By lockingout and discharging its employees whose names are set forthin Appendix Ahereto, which is madea part hereof,on thedates set oppositetheirnames the discriminationdatingfrom the day of the layoff,as herein found,the Respondent has discouraged membershipin a labor organization by discrimination in regardto the hireand tenureof employment ofsaid employeesin violation of Section 8 (a) (3) of the Act.3.By refusing to bargainwith the Union as found in section A 1 and 2, above, the Re-spondent has restrained and coerced its employees in the exerciseof rightsguaranteed inSection 7 of the Act,and has moreparticularlyviolated Section 8 (a) (5) thereof.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof the Respondentset forthin section III, above,occurringin connection withthe operations of the Respondentset forthin sectionI,above,have a close,intimate,and sub-stantial relation to trade,traffic,and commerceamong the several States,and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,the undersigned willrecommend that it cease and desist therefrom and take certain affirmative action to effectuatethe policies of the Act.Since it has been found that the Respondent has refused to bargain collectively with the Union,the statutory representive of all employees inanappropriate unit, it will be recommended thatthe Respondent bargain collectively with the Union and embody any understanding reached in asigned agreement.Since it has been found that the Respondent has discriminatorily locked out and dischargedemployees whose names appear on Appendix A hereto, it will be recommended that the Re-spondent offer to all of them immediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights and privileges, andthat each be made whole for anylossof pay they may have suffered by reason of the dis-crimination against them,by payment to each of them of a sum of money equal to that whicheach would normally have earned as wages from the date of the discrimination to the date ofthe Respondent's offer of reinstatement,less their net earnings during such period.n The backpay shall be computed in the manner established by the Board,22and the Respondent shallmake available to the Board its payroll and other records to facilitate the checking of amountsdue.Inasmuch as effectuation of the policies of theAct isachieved by restoration insofar aspossible of the status quo existing prior to the commission of the unfair labor practices; andas it has been found that the Respondent closed its Malden.Missouri, plant and transferreditsMalden operations to Portageville in order to discourage membership in the Union andthwart the Union in its legal right to bargain collectively for the Respondent's employeeswithin an appropriate unit; and as it has been found that the closing of the plant at Malden andthe subsequent transfer of the Respondent's operations at Malden to a new plant at Portage-ville constituted an unfair labor practice,the undersigned believes and will recommend thatthe status quo can be restored by either of the following means:(a) Resume operations at Malden.Missouri, and at such plant offer reinstatement to the em-ployees listed in Appendix A. and otherwise make them whole as herein recommended.(b) Offer said employees reinstatement and equivalent employment at its plant in Portage-ville,and pay the expense of removing their families and household effects to Portageville,or compensate them for any expenses they will incur by their daily commuting from theirpresent homes to Portageville, and further make them whole as herein provided.21 Crossett Lumber Company,8 NLRB 440.22 F. W. Woolworth Company, 90 NLRB 289. 14 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned will shape his recommendations so that the Respondent may at his electionexpressed in writing to the Regional Director for the Fourteenth Region, offer said employeeslisted in Appendix A reinstatement at Malden,Missouri,or at Portageville,Missouri. If re-instatement is at Portageville,employees hired at the Portageville plant since it was openedshall be discharged if necessary to provide employment for said discriminatees.Since it has been found that the Respondent did not illegally discharge Lena Livingston andEris Stricklin,the undersigned will recommend that the complaint be dismissed insofar as itso alleges.The character and scope of the unfair labor practices engaged in by the Respondent indicatean intent to defeat self-organization-of its employees.Itwill therefore be recommended thatthe Respondent cease and desist from'in any manner interfering with,restraining, and co-ercing its employees in the exercise of the rights guaranteed by the Act.Upon the basis of the above findings of fact and upon the entire record in the case,the under-signed makes the following:CONCLUSIONS OF LAW1.The operations of the Respondent,New Madrid Manufacturing Company,constitute trade,traffic,and commerce among the several States within the meaning of Section 2 (6) and (7) ofthe Act.2.The operation at Portageville,Missouri,under thestyleand name of Harold Jones d/b/aJones Manufacturing Company,is the operation of the Respondent,New Madrid ManufacturingCompany,New Madrid,Missouri.3.International Ladies'Garment Workers Union,A.F.L., is a labororganization within themeaning of Section 2(5) of the Act and admits employees of the Respondent to membership.4.Allproduction employees employed in the Respondent's plant at Malden,Missouri, onthe payroll of said plant for the period ending September 29, 1951, excluding executive, office,and clerical employees,foreladies,foremen,supervisors,watchmen,guards, and all otheremployees excluded under the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.International Ladies' Garment Workers Union.A.F.L., was on November 12,1951, andat all times thereafter has been,and now is, the exclusive representative of all the employeesin the aforesaid unit for the purposes of collective bargaining within the meaning of Section 9(a) of the Act.6.By refusing on November 12, 1951,and at all times thereafter,to bargaincollectivelywith the above-named labor organization as the exclusive representative of its employees inthe appropriate unit,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (5) of the Act.7.By discriminating in regard to the hire and tenure of employment of the employees listedin Appendix Ahereto,thereby discouraging membership in a labor organization,the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.8.The aforesaid unfair labor practices are unfair labor practices within the meaning ofSection 2(6) and(7) of the Act..;9.The Respondent has not engaged in unfair labor practices by discharging Lena Livingstonand Eris Stricklin.[Recommendations omitted from publication.]APPENDIX ANEW MADRIDMANUFACTURING COMPANYList of Girls Discharged at Malden,MissouriDateNameDischargedNameDateDischargedNameDateDischargedEdna Alexander10/4Eva Teeters10/5Ada Warren10/12Geraldine Jerry Corder10/4Gladys Holcomb10/5Pauline Warren10/12Rachel House10/4Mae Ceile Blade10/5Elsie Bridgeforth10/12Blanche Galloway10/4Thelma Harris10/5Billy McKinsey10/12Lela Collison10/4Louise Losh10/5Letty Jones10/12Winme Smith10/4Tylene Butler10/9Agnes Hardesty10/12Mildred Canady10/4Nora Skaggs10/10Betty Jo Younger10/12Cecile Blake10/5Loreta Oxley10/10Vernice Russell10/12Flora Harvel10/5Ruth Fields10/10Madge Pyle10/12Thelma Barton10/5Elsie Haywood10/10Lura McMunn10/16Ollie Mae Gentry10/5Dollie King10/11Billy Kirkpatrick10/20Janice Bennett10/5Mildred Irby10/12